Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 1 of 17 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MARY LANZILLOTTA suing individually on her Case No:
own behalf and representatively on behalf of a
class of plaintiffs similarly situated, CLASS ACTION
Plaintiff,
COMPLAINT
-apainst-

GOVERNMENT EMPLOYEES INSURANCE
COMPANY (GEICO),

GEICO GENERAL INSURANCE COMPANY,

GEICO INDEMNITY COMPANY,

GEICO CASUALTY COMPANY,

GEICO ADVANTAGE INSURANCE COMPANY,

GEICO CHOICE INSURANCE COMPANY,

GEICO SECURE INSURANCE COMPANY,

GEICO COUNTY MUTUAL INSURANCE COMPANY,

AND GEICO INSURANCE AGENCY, INC.

Defendants. Jury Trial Demanded

 

CLASS ACTION COMPLAINT
1. Plaintiff MARY LANZILLOTTA sues herein under the provisions of
Article 9 of the New York Civil Practice Law and Rules, mndividually on her own
behalf and representatively on behalf of a class of plaintiffs similarly situated as
more particularly described below.
2. Plaintiff brings this class action to recover damages resulting from

defendants’ improper calculation of Basic Economic Loss and First Party Benefits
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 2 of 17 PagelD #: 2

as each relates to wage benefits under Insurance Law §5102 of New York's
Comprehensive Automobile Insurance Reparations Act.

3. Under Insurance Law §5102(a)(2), Basic Economic Loss defines the
amount of coverage for medical and wage a “covered person” is entitled to as “up to
fifty thousand dollars” with wages further defined as “Loss of earnings from work
which the person would have performed had he not been injured” capped at “two
thousand dollars per month” for the first three years following an accident. Under
Insurance Law §5102(b)(1), First Party Benefits, by contrast, establishes the amount
of medical and wage benefits a “covered person” is entitled to be reimbursed from
the Basic Economic Loss coverage, with wages calculated as “payments to
reimburse a person for basic economic loss,” i.e., loss of actual earnings, LESS
“Twenty percent of lost earnings,” again capped at $2,000.00 per month.

4, Throughout the class period defined below, defendants have
improperly reduced the Insurance Law §5102(a)(2) Basic Economic Loss coverage
limits for wages by more than the “two thousand dollars per month” cap set forth in
§5102(a)(2) for “covered persons,” including LANZILLOTTA, who earn actual
wages in excess of “two thousand dollars per month.”

5, As a result of defendants’ actions, plaintiff LANZILLOTTA and all
other “covered persons” earning actual wages in excess of two thousand dollars per

month, have been denied First Party Benefits because of the premature exhaustion
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 3 of 17 PagelD #: 3

of Basic Economic Loss resulting in injuries from the improper application of
Insurance Law §5102 to policyholders, their assignees, and all other “covered
persons” entitled to receive First Party Benefits.

PARTIES

6, At all times hereinafter mentioned, plaintiff LANZILLOTTA is a
resident of the County of Nassau, State of New York.

7. Defendant GOVERNMENT EMPLOYEES INSURANCE
COMPANY (GEICO), is a corporation organized and existing m a state other than
the state of New York, which maintains its principal place of business at 5260
Western Avenue, Chevy Chase, Md. 20815.

8. Defendant GEICO GENERAL INSURANCE COMPANY is a
corporation organized and existing in a state other than the state of New York, which
maintains its principal place of business at 5260 Western Avenue, Chevy Chase, Md.
20815. It is a subsidiary of defendant Government Employees Insurance Company
(GEICO).

9. Defendant GEICO INDEMNITY COMPANY is a corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at which maintains its principal place of business at
5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant

Government Employees Insurance Company (GEICO).
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 4 of 17 PagelD #: 4

10. Defendant GEICO CASUALTY COMPANY is a_ corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at which maintains its principal place of business at
5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant
Government Employees Insurance Company (GEICO).

li. GEICO ADVANTAGE INSURANCE COMPANY is a corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at which maintains its principal place of business at
5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant
Government Employees Insurance Company (GEICO).

12. GEICO CHOICE INSURANCE COMPANY is a _ corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at which maintains its principal place of business at
5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant
Government Employees Insurance Company (GEICO).

13. GEICO SECURE INSURANCE COMPANY is a_ corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at which maintains its principal place of business at
5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant

Government Employees Insurance Company (GEICO).
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 5 of 17 PagelD #: 5

14. GEICO COUNTY MUTUAL INSURANCE COMPANY is a
corporation organized and existing in a state other than the state of New York, which
maintains its principal place of business at which maintains its principal place of
business at 5260 Western Avenue, Chevy Chase, Md. 20815. It is a subsidiary of
defendant Government Employees Insurance Company (GEICO).

15. GEICO INSURANCE AGENCY, INC. is a corporation organized and
existing in a state other than the state of New York, which maintains its principal
place of business at which maintains its principal place of business at 5260 Western
Avenue, Chevy Chase, Md. 20815. It is a subsidiary of defendant Government
Employees Insurance Company (GEICO).

16. Upon information and belief, at all times hereinafter mentioned, each
of the GEICO defendants has written, sold and administered the claims of motor
vehicle insurance policies in the state of New York pursuant to the Insurance Law
of the State of New York.

17. Upon information and belief, at all times hereinafter mentioned, each
of the GEICO defendants is and has been an entity authorized and licensed to do
business in, and issue automobile insurance policies in, the State of New York under
the Insurance Law and is subject to Insurance Law §5102 et seq.

18. Plaintiff lacks sufficient knowledge or information to determine which

of the defendants administers the claims made by defendants’ policyholders. For
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 6 of 17 PagelD #: 6

the foregoing reason, all defendants are collectively referred to as “defendants” in
this class action complaint.
JURISDICTION AND VENUE

19. This Court has jurisdiction over this action pursuant to 28 U.S.C.
§1332(d)(2)(A), the Class Action Fairness Act, because the matter m controversy
exceeds the sum or value of $5,000,000 exclusive of interest and costs, and at least
one member of the class of plaintiffs is a citizen of a State different from at least one
defendant.

20. The Court has personal jurisdiction over each defendant because each
defendant transacts business in New York and plaintiff's, and the class members’,
causes of action arose as a direct result of such business transaction. Specifically,
defendants advertised, marketed and sold motor vehicle insurance to consumers in
New York, and managed claims arising from those insurance policies, as more fully
described hereinafter.

21, Venue ts proper in this Eastern District of New York pursuant to 28
U.S.C, §1391(b)(2), because a substantial part of the events or omissions giving rise

to plaintiffs’ and the class members’ claims occurred in this district.
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 7 of 17 PagelD #: 7

FACTS

22. At all times hereinafter mentioned, including August 2, 2016,
LANZILLOTTA held a policy of motor vehicle insurance with one or more of the
defendants under policy number 4412421010, which provided No-Fault Personal
Injury Protection Benefits pursuant to the requirements of the Insurance Law,
including §5102.

23. On or about August 27, 2016, LANZILLOTTA was injured in an
automobile accident with a third person and applied to defendants for First Party
Benefits under claim number 0545669960101016.

24. Atthe time of the August 27, 2016 automobile accident and at the time
of her application for First Party Benefits, LANZILLOTTA was self-employed with
an actual monthly wage in excess of $2,000.00 per month.

25. Defendants’ policy provided LANZILLOTTA with $50,000 in Basic
Economic Loss benefits and $5,000 in Med Pay benefits for a total of available
benefits of $55,000.00.

26. Thereafter, defendants paid a total of $35,019.38 in First Party medical
benefits, $14,219.15 in net First Party wage benefits over a period of seven months
(including credit for NYS Short Term Disability benefits) and took a credit of
$2,206.68 in Replacement Benefits for a total paid of First Party benefits and of

$51,445.21,
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 8 of 17 PagelD #: 8

27. Notwithstanding that LANZILLOTTA was entitled to Basic Economic
Loss coverage and Med Pay benefits of $55,000.00, on April 18, 2017 defendants
advised LANZILLOTTA that her no-fault benefits were terminated because she had
exhausted her Basic Economic Loss and Med Pay coverage of $55,000.00 after
receiving only $51,445.21 in First Party Benefits.

28. Defendants’ conclusion that Basic Economic Loss and Med Pay
coverage of $55,000.00 had been exhausted was based upon defendants’ improper
reduction of Basic Economic Loss by $2,500.00 per month for the seven months —
LANZILLOTTA received First Party wage benefits, instead of the statutorily capped
amount of $2,000.00 per month as provided by §5102(a)(2).

29. The reduction of Basic Economic Loss by the additional $500.00 per
month for the seven months LANZILLOTTA received First Party wage benefits, or
an additional $3,500.00, resulted in LANZILLOTTA’s Basic Economic Loss and
Med Pay coverage of $55,000.00 being deemed exhausted by defendants after
LANZILLOTTA had only received First Party Benefits totaling $51,445.21,

30. By reason of the foregoing, LANZILLOTTA was unable to pay the
$3,554.79 balance of necessary First Party medical benefits and/or to receive

additional First Party Wage Benefits.
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 9 of 17 PagelD #: 9

CLASS ACTION ALLEGATIONS
31. Plaintiff LANZILLOTTA brings this action as a class action pursuant
to Article 9 of the CPLR on behalf of herself, and on behalf of the following class:
All persons insured by GOVERNMENT EMPLOYEES INSURANCE
COMPANY (GEICO), GEICO GENERAL INSURANCE COMPANY,
GEICO INDEMNITY COMPANY, GEICO CASUALTY COMPANY,
GEICO ADVANTAGE INSURANCE COMPANY, GEICO CHOICE
INSURANCE COMPANY, GEICO SECURE INSURANCE COMPANY,
GEICO COUNTY MUTUAL INSURANCE COMPANY, or GEICO
INSURANCE AGENCY, INC. under policies subject to the provisions of
Insurance Law §5102, who had actual monthly wages in excess of two
thousand dollars per month, who have submitted First Party Benefit claims to
and received payment from one or more of these defendants for First Party
Benefits that included claims for lost wages, and which, after paying at least
one month of First Party wage benefits, defendants claim coverage had fully
exhausted on or after March 13, 2013. Excluded from the Class are the
defendant companies; airy entity that has a controlling interest in one or more
of the defendant companies; current or former directors, officers and counsel

of the defendant companies; and any class member who has already received
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 10 of 17 PagelID #: 10

full compensation of his or her lost wages under the applicable insurance

policy.

32. This case is suitable for class treatment because it meets the
requirements of FRCP 23 as follows:

a. Numerosity: The Class is so numerous that joinder of all
members as individual plaintiffs is impracticable. While the exact number of
class members is unknown and can only be ascertained through discovery,
Plaintiff believes that there are hundreds 1f not thousands of class members.

b. Commonality: There are questions of law and fact common to
the Class, including:

i. Whether defendants have breached their contracts of

insurance with class members;

il. Whether defendants have violated General Business Law
§349;
iii. Whether defendants have violated the Comprehensive

Motor Vehicle Insurance Reparations Act, Insurance Law §5101 ef
seq., and
IV. Whether Plaintiff and the class have been damaged by

defendants’ actions and, if so, the proper measure of such damages.

10
Case 1:19-cv-01465-DLI-LB Document 1 Filed 03/13/19 Page 11 of 17 PagelD #: 11

C. Typicality: Plaintiffs claims are typical of the claims of the
class because Plaintiff and members of the class each sustained damages
arising out of defendants’ wrongful conduct as complained of herein;

d. Adequacy of representation: Plaintiff will fairly and adequately
protect the interests of the class. Plaintiff has no interests that are antagonistic
to, or in conflict with, the interests of the class as a whole, and has engaged
competent counsel, experienced in complex litigation.

e. Prosecution of separate actions by members of the class:

1. would create a risk of inconsistent or varying
adjudications with respect to the individual members of the class, which
would establish incompatible standards of conduct for defendants;
and/or

il. would create a risk of adjudications with respect to
individual members of the class that would, as a practical matter, be
dispositive of the interests of the other members not parties to the
adjudications, or which would substantially impair or impede their
ability to protect their interests.

f. Defendants acted or refused to act on grounds generally
applicable to the class. Final injunctive relief is appropriate respecting the

class as a whole.

1]
Case 1:19-cv-01465-DLI-LB Document 1 Filed 03/13/19 Page 12 of 17 PagelD #: 12

2. Predominance and superiority: Questions of law and fact
common to members of the class predominate over any questions affecting
only individual members, and a class action is manageable and superior to
other available methods for the fair and efficient adjudication of the
controversy.

i, class members have little interest in individually

controlling the prosecution or defense of separate actions;

il. there is no known litigation concerning the controversy
already begun by or against class members;

iil. it is desirable to concentrate the litigation of the claims in
this forum; and

iV. there will be no unusual difficulties in managing a class
action.

FIRST CAUSE OF ACTION

Violation of the Comprehensive Motor Vehicle
Reparations Act, Insurance Law §5101 ef seg.

33. Plaintiff LANZILLOTTA and the class incorporate by reference the
allegations set forth in the preceding paragraphs of this class action complaint.

34. Asaresult of defendants’ improper method of caiculating the reduction
of Basic Economic Loss for those “covered persons” who earn actual wages in

excess of two thousand dollars per month, and whose Basic Economic loss coverage
12
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 13 of 17 PagelD #: 13

has exhausted, defendants have not paid LANZILLOTTA or class members First
Party Benefits to which they are entitled under Insurance Law §5103 within thirty
days as required by Insurance Law §5106(a).

35. By reason of the foregoing, defendants are liable to LANZILLOTTA
and the class in an amount equal to the overdue benefits, plus two percent interest
per month and reasonable attorneys’ fees, or lawful interest from the date Basic
Economic Loss was prematurely terminated (exhausted).

SECOND CAUSE OF ACTION
Breach of Contract

36. Plaintiff LANZILLOTTA and the class incorporate by reference the
allegations set forth in the preceding paragraphs of this class action complaint.

37. By operation of the Comprehensive Motor Vehicle Reparations Act,
every owner’s policy of liability insurance issued upon a vehicle registered in New
York State must contain, and if it does not contain, shall be construed as containing,
provisions providing for payment of first party benefits under the Comprehensive
Motor Vehicle Reparations Act.

38. The insurance agreements entered into between defendants and their
policyholders are valid, binding, and enforceable agreements, and the policyholders

have performed their obligations under these agreements by paying their premiums,

13
Case 1:19-cv-01465-DLI-LB Document 1 Filed 03/13/19 Page 14 of 17 PagelD #: 14

and LANZILLOTTA and each class member was either a party to such a contract or
a third-party beneficiary of such a contract.

39. Defendants, through the actions described above, failed to perform their
duties under these contracts, in that they have not fulfilled their obligation to pay the
full $50,000.00 in Basic Economic Loss owed by them under the contracts and have
deprived LANZILLOTTA and members of the class valuable First Party Benefit
coverage.

40. By reason of the foregoing, defendants are lable to LANZILLOTTA
and the members of the class for damages in an amount to be determined at trial.

THIRD CAUSE OF ACTION
Violation of General Business Law § 349

41. Plaintiff LANZILLOTTA and the class incorporate by reference the
allegations set forth in the preceding paragraphs of this class action complaint.

42. Defendants’ conduct as alleged herein is consumer oriented within the
meaning of General Business Law § 349.

43. Defendants represented to Plaintiff and the class that defendants’
insurance policies comply with New York law, including the Comprehensive Motor
Vehicle Reparations Act.

44. Defendants further represented to LANZILLOTTA and the class that

defendants are permitted under New York insurance law to improperly reduce Basic

14
Case 1:19-cv-01465-DLI-LB Document 1 Filed 03/13/19 Page 15 of 17 PagelD #: 15

Economic Loss by more than two thousand dollars per month as alleged above,
accelerating the exhaustion of Basic Economic Loss and reducing the amount of
First Party Benefits to which LANZILLOTTA and the class are entitled. Such
representations are both deceptive and material.
Defendants further represented to LANZILLOTTA and the class that defendants
charged a premium based upon the availability of $50,000 in available First Party
Benefits to which were denied LANZILLOTTA and the class. Such representations
are both deceptive and material.Plaintiff and the class have been damaged as a result
of defendants’ misrepresentations.

FOURTH CAUSE OF ACTION

Declaratory and Injunctive Relief

45, Plaintiff LANZILLOTTA and the class incorporate by reference the
allegations set forth in the preceding paragraphs of this class action complaint.

46. Defendants’ actions in improperly reducing Basic Economic Loss
coverage by more than two thousand dollars per month for all wage earners that earn
in excess of two thousand dollars per month violate the plain language of Insurance
Law §5102(a)(2) and the plain language of their insurance policies.

47. Defendants’ actions are unlawfully and unilaterally reducing the no-
fault coverage for LANZILLOTTA, members of the class and all future “covered

persons” who file for no-fault benefits with defendants.

15
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 16 of 17 PagelD #: 16

48. By reason of the foregoing, plaintiff LANZILLOTTA and members of
the class are entitled to a preliminary and permanent injunction and order, enjoining
and restraining the defendants, their subsidiaries, parent companies and any persons
known or unknown acting with them, under them or on their behalf, from reducing
Basic Economic Loss coverage for wages by more than the two thousand dollars per

month set forth in Insurance Law §5102(a)(2).

49, By reason of the foregoing, plaintiff LANZILLOTTA and members of
the class are entitled to a declaratory judgment and order declaring the obligations
of the defendants, their subsidiaries, parent companies and any persons known or
unknown acting with them, under them or on their behalf, regarding the reduction of
Basic Economic Loss coverage by more than the two thousand dollars per month set
forth in Insurance Law §5102(a)(2).

DEMAND FOR JURY TRIAL

50. Plaintiff demands a trial by jury on all issues so triable.

WHEREFORE, Plaintiff LANZILLOTTA respectfully requests that the Court
issue an Order:

a. Declaring this action to be a class action;

b. Awarding Plamtrff and the members of the Class damages against
Defendants in an amount to be determined at trial;

c. Awarding Plaintiff and the class restitution:

16
Case 1:19-cv-01465-DLI-LB Document1 Filed 03/13/19 Page 17 of 17 PagelD #: 17

d. Enjoining defendants from engaging in the practices alleged herein;

e. Declaring the parties’ rights, duties, status and other legal relations
under the affected insurance contracts;

f. Awarding pre-judgment interest; and

g. Awarding Plaintiff the costs of this action, including reasonable
attorneys’ fees.

Respectfully submitted:

bre

MARSCHHAUSEN & FITZPATRICK, P.C.
Kevin Fitzpatrick, Esq.

Dirk Marschhausen, Esq.
kfitzpatrick(@marsehfitz.com

73 Heitz Place

Hicksville, New York 11801

(516) 747-8000

 

SACKS WESTON DIAMOND LLC
John K. Weston, Esq.

Scott E. Diamond, Esq.
iweston@sackslaw.com

1845 Walnut Street, Suite 1600
Philadelphia, PA 19103

Phone: (215) 925-8200

17
